MEMORANDUM OF DECISION.
Defendant John Durfee appeals from an affirmance by the Superior Court (York County) of a judgment of the District Court (Springvale) finding defendant guilty of attempted theft by extortion (17-A M.R.S.A. §§ 152, 355(1) (1983)) and a criminal violation of the Consumer Solicitation Sales Act (32 M.R.S.A. §§ 4661-4670 (1978 & Pamph. 1986)). Defendant argues on appeal the insufficiency of the evidence to support the convictions and asserts that certain evidence of identification was improperly admitted because its probative value was substantially outweighed by the danger of unfair prejudice. Because the latter issue was not preserved by proper objection in the trial court, we review only for obvious error. Finding none, our careful review of the record persuades us that the factfinder could rationally find beyond a reasonable doubt every element of the offenses charged. State v. Barry, 495 A.2d 825, 826 (Me.1985).
This entry is:
Judgments affirmed.
All concurring.